


EXHIBIT 10.60

 

Form of Change of Control Agreement between each of Eugene J. Lowe III, Marc G.
Michael, Anthony A. Renzi, and David J. Wilson, and SPX Corporation

 

[Date]

 

[Name]

13320 Ballantyne Corporate Place

Charlotte, NC 28277

 

Dear                 :

 

SPX Corporation (the “Company”) recognizes that your contribution to its growth
and success have been and will continue to be substantial and desires to assure
your continued employment.  In this regard, the Board of Directors of the
Company (the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a Change of Control (as defined in Section 2,
below) may exist and that such possibility, and the uncertainty and questions
that it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including you, to their assigned duties without distraction in the
face of potentially disruptive circumstances arising from the possibility of a
Change of Control.

 

Further, it is the intent of the Board in adopting this agreement (the
“Agreement”) to assure the Company and its shareholders (i) of continuity of
management in the event of any actual or threatened Change of Control and
(ii) that key executive employees of the Company will be able to evaluate
objectively whether a potential Change of Control is in the best interests of
the shareholders.

 

In order to induce you to remain in the employ of the Company and to advance the
interests of the Company and its shareholders by providing you with appropriate
financial protection, the Board agrees that you shall receive the severance
benefits set forth in this Agreement in the event that you separate from service
due to a Change of Control as specifically provided in the remainder of this
Agreement.  For purposes of this Agreement, your employment with the Company
shall be deemed to be terminated when you have a “Separation from Service”
within the meaning of Section 409A of the Internal Revenue Code of 1986 (the
“Code”), and references to your termination of employment shall be deemed to
refer to a Separation from Service.

 

1.                                      Term of Agreement.  This Agreement will
become effective on [date] (the “Effective Date”), and shall continue in effect
through the second (2nd) anniversary of the Effective Date (the “Term”);
provided, however, that this Agreement shall remain in effect and the Term shall
be extended automatically from year to year thereafter for one (1) additional
year unless, not later than six (6) months prior to the second (2nd) anniversary
of the Effective Date, or any subsequent anniversary of the Effective Date, the
Company gives written notice to you that it has elected not to extend this
Agreement.  Notwithstanding anything in this Section 1 to the contrary, if a
Change of Control occurs during the Term of this Agreement, the Term of this
Agreement shall be extended automatically to the second (2nd) anniversary of the
Change of Control.

 

2.                                      Change of Control of the Company.  No
benefits will be payable under the terms of this Agreement unless a Change of
Control of the Company has occurred.  A “Change of Control” shall be deemed to
have occurred if:

 

(a)                                 Any “Person” (as defined below), excluding
for this purpose the Company or any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan that acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial

 

--------------------------------------------------------------------------------


 

Owner” (as defined below) of twenty-five percent (25%) or more of the common
shares of the Company then outstanding; provided, however, that no Change of
Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty-five percent (25%) or more of the common shares of the
Company then outstanding, but any subsequent increase in the beneficial
ownership interest of such a Person in common shares of the Company shall be
deemed a Change of Control; and provided further that if the Board determines in
good faith that a Person who has become the Beneficial Owner of common shares of
the Company representing twenty-five percent (25%) or more of the common shares
of the Company then outstanding has inadvertently reached that level of
ownership interest, and if such Person divests as promptly as practicable a
sufficient number of shares of the Company so that the Person no longer has a
beneficial ownership interest in twenty-five percent (25%) or more of the common
shares of the Company then outstanding, then no Change of Control shall be
deemed to have occurred.  For purposes of this Section 2(a), the following terms
shall have the meanings set forth below:

 

(i)                                     “Person” shall mean any individual,
firm, limited liability company, corporation or other entity, and shall include
any successor (by merger or otherwise) of any such entity.

 

(ii)                                  “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                               A Person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:

 

(A)                               that such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               that such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               that are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to Section 2(a)(iii)(B)(2) above) or disposing of any securities of the
Company.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding that such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such two (2)-year period constitute the
Board and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Section 2(a), above, or Section 2(c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of: (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this Section 2(c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five percent (75%) of the
voting securities of the new (or continued) entity immediately after such
Business Combination, in substantially the same proportion as their ownership of
the Company immediately prior to such Business Combination.

 

Notwithstanding any provision in this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in Section 2(a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).

 

For the avoidance of doubt, the Spinoff (as defined hereafter), if it occurs,
will not constitute a Change of Control under this Agreement.  For purposes of
this Agreement, the “Spinoff” means the Company’s proposed tax-free spin-off of
its “Flow” business into a new standalone, publicly-traded company (“Flowco”),
as announced on October 29, 2014.

 

3.                                      Definitions.  The following definitions
shall be used in determining whether, under the terms of Section 4 hereof, you
are entitled to receive Accrued Benefits and/or Severance Benefits:

 

(a)                                 Disability.   For purposes of this
Agreement, “Disability” shall mean, in the written opinion of a qualified
physician selected by the Company, you are by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (x) unable to engage in any substantial gainful activity, or
(y) receiving income replacement benefits for a period of not less than three
(3) months under a Company disability plan.

 

(b)                                 Retirement.  “Retirement” shall mean your
voluntary separation from service (other than for Good Reason, as defined below)
at a time after you have reached age sixty-five (65).

 

(c)                                  Cause.  “Cause” shall mean (i) your willful
and continued failure to substantially perform your duties with the Company
(other than any such failure resulting from Disability or occurring after
issuance by you of a Notice of Termination for Good Reason), after a demand for
substantial performance is delivered to you that specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties, and after you have failed to resume

 

--------------------------------------------------------------------------------


 

substantial performance of your duties on a continuous basis within fourteen
(14) calendar days after receiving such demand, (ii) you willfully engage in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise, or (iii) your having been convicted of (or pleaded nolo contendere
to) a felony that impairs your ability substantially to perform your duties with
the Company.  In addition, your employment shall be deemed to have terminated
for Cause if, within 12 months after your employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.

 

The Company shall make any decision that Cause exists in good faith.  For
purposes of this Agreement, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company or any successor or affiliate.  Any act, or failure to
act, on your part, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company or any
successor or affiliate shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company or any successor
or affiliate thereof.

 

(d)                                 Good Reason.  You shall be entitled to
terminate your employment for Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean, without your express written consent, the occurrence
within two (2) years following a Change of Control of the Company of any one
(1) or more of the following:

 

(i)                                     A material reduction or alteration in
your duties and responsibilities, or the status of your position from those in
effect on the day prior to the Change of Control;

 

(ii)                                  A material reduction by the Company in
your base salary or in your most recent annual target incentive award
opportunity as in effect on the date hereof or as the same shall be increased
from time to time;

 

(iii)                               The Company’s requiring you to be based at a
location in excess of fifty (50) miles from the location where you are currently
based;

 

(iv)                              The failure by the Company to continue in
effect the Company’s employee benefit plans, policies, practices or arrangements
in which you participate prior to the Change of Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) to provide
similar benefits has been made with respect to such plan(s); or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on substantially the same basis, both in terms of the amount
of benefits provided and the level of your participation relative to other
participants, as existed as of the time of the Change of Control;

 

(v)                                 The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Section 5 hereof; and

 

(vi)                              Any purported termination by the Company of
your employment that is not effected pursuant to a Notice of Termination which
substantially satisfies the requirements of Section 3(f), below, and for
purposes of this Agreement, no such purported termination shall be effective.

 

Your right to separate from service pursuant to this Section 3(d) shall not be
affected by your suspension due to Disability.  Your continued employment shall
not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder, except that you must provide notice to the
Company of the existence of the condition described in above within a period not
to exceed ninety (90) calendar days of the initial existence of the condition,
and the Company

 

--------------------------------------------------------------------------------


 

will have a period of at least thirty (30) calendar days following the notice
during which it may remedy the condition.

 

(e)                                  Notice of Termination.  Any termination by
the Company for Cause or by you for Good Reason shall be communicated by Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provisions so indicated.

 

(f)                                   Date of Termination.  “Date of
Termination” shall mean the date specified in the Notice of Termination where
required (but not less than thirty (30) calendar days following delivery of the
Notice of Termination, except that termination for Cause may be effective
immediately) or in any other case upon ceasing to perform services to the
Company; provided that if within twenty (20) calendar days after any Notice of
Termination one party notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date finally determined to
be the Date of Termination, either by written agreement of the parties or by a
binding and final arbitration decision.  In the event that a dispute exists
concerning the Date of Termination, you shall continue to receive your full
compensation (including participation in all benefit and insurance plans in
which you were participating) in effect when the notice giving rise to the
dispute was given, until the Date of Termination is finally determined.  In such
event, you will be required to reimburse the Company for all compensation
received beyond the finally determined Date of Termination either by direct cash
reimbursement within thirty (30) calendar days of resolving the conflict or by
appropriately reducing your remaining benefits to be received under the terms of
this Agreement.

 

(g)                                  Earned Bonus Amount.  For any year prior to
the year during which a Change of Control occurs, your “Earned Bonus Amount”
means your actual bonus for that year.  For the year during which a Change of
Control occurs, your “Earned Bonus Amount” means your total potential bonus for
the year as determined under the 2005 Executive Bonus Plan or applicable
successor bonus plan (the “Bonus Plan”), according to the business performance
metric achieved, and prorated to reflect your length of service during the Bonus
Plan year.  For any year following the year during which a Change of Control
occurs, your “Earned Bonus Amount” means the greater of (i) your actual bonus
for the year prior to the year during which the Change of Control occurs and
(ii) your total potential bonus for the year as determined under the Bonus Plan,
according to the business performance metric achieved, and prorated to reflect
your length of service during the Bonus Plan year.

 

4.                                      Compensation Upon Separation from
Service Following a Change of Control.

 

(a)                                 Accrued Benefits.  In the event that you
separate from service for any reason during the Term of this Agreement following
a Change of Control of the Company, you shall receive your Accrued Benefits
through the Date of Termination to the extent unpaid.  For purposes of this
Agreement, your “Accrued Benefits” shall include the following:

 

(i)                                     All base salary for the time period
ending with your Date of Termination, at the rate in effect at the time Notice
of Termination is given or on the Date of Termination if no Notice of
Termination is required;

 

(ii)                                  A bonus payment equal to one hundred
percent (100%) of the greater of (A) your target bonus for the year in which the
Date of Termination occurs (the “Year of Termination”), prorated based upon the
ratio of the number of months (full credit for a partial month) you were
employed during that bonus year to the total months in that bonus year, and
(B) your Earned Bonus Amount for the Year of Termination, calculated as if the
Date of Termination were the end of that year for purposes of the Bonus Plan;

 

--------------------------------------------------------------------------------


 

(iii)                               A cash equivalent of all unused vacation to
which you were entitled through your Date of Termination;

 

(iv)                              Reimbursement for any and all monies advanced
in connection with your employment for reasonable and necessary expenses
incurred by you on behalf of the Company for the time period ending with your
Date of Termination (as evidenced and determined in accordance with applicable
Company policy); and

 

(v)                                 All other amounts to which you are entitled
under any compensation or benefit plan, program, practice or policy of the
Company in effect as of the Date of Termination.

 

(vi)                              Subject to Sections 4(e) and 4(f), the
payments provided for in Section 4(a)(i), (ii), (iii), and (iv) above shall be
made in a lump sum cash payment as soon as administratively practicable (but in
no event more than thirty (30) calendar days) following your Date of
Termination.  If the total amount of annual bonus is not determinable on that
date, the Company shall pay the amount of bonus that is determinable and the
remainder shall be paid in a lump sum cash payment at the time such bonuses are
paid generally and in all events no later than the two and one-half (2½) months
following the end of the calendar year in which the bonus is earned.

 

(b)                                 Severance Benefits.  In the event that you
separate from service during the Term of this Agreement following a Change of
Control, unless your separation from service is (i) because of your death,
Disability, or Retirement; (ii) a termination by the Company for Cause; or
(iii) a termination by you other than for Good Reason, you shall receive, in
addition to your Accrued Benefits, the Severance Benefits.  For purposes of this
Agreement, your “Severance Benefits” shall include the following:

 

(i)                                     Your annual base salary at the rate in
effect immediately prior to the Change of Control of the Company or, if greater,
at the rate in effect at the time Notice of Termination is given, or on the Date
of Termination if no Notice of Termination is required, multiplied by two (2);

 

(ii)                                  An amount equal to two (2) times the
greatest of (A) the highest of your Earned Bonus Amounts for the three (3) years
immediately preceding the Year of Termination or (B) your target bonus under the
Bonus Plan for the Year of Termination or (C) your Earned Bonus Amount for the
Year of Termination, calculated as if the Date of Termination were the end of
that year for purposes of the Bonus Plan;

 

(iii)                               For a two (2) -year period after your Date
of Termination, the Company will arrange to provide to you the same group health
care coverage you had prior to your Date of Termination, at the Company’s
expense, which includes, but is not limited to, hospital, surgical, medical,
dental, and dependent coverages, provided you timely apply and you and your
dependents remain eligible for the coverage, and provided further that such
continued coverage does not result in adverse tax or monetary penalties to the
Company (or other applicable adverse effects to the Company based on coverage
discrimination rules then in effect).  Nothing herein shall be construed to
extend the period of time over which COBRA continuation coverage shall be
provided to you or your dependents beyond that mandated by law (that is, the
coverage under this Section 4(b)(iii) will be concurrent with, and not
consecutive to, the coverage period mandated by law).  Health care benefits
otherwise receivable by you pursuant to this Section 4(b)(iii) shall be
discontinued to the extent comparable benefits are actually received by you from
a subsequent employer (including an employer of your spouse) during the two
(2) -year period following your Date of Termination, and any such benefits
actually received by you shall be reported to the Company.  To the extent the
provision of health care benefits receivable by you pursuant to this
Section 4(b)(iii) extends beyond the COBRA continuation period, such benefits
will be provided in accordance with the requirements

 

--------------------------------------------------------------------------------


 

of Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar
or successor provisions);

 

(iv)                              For a two (2) -year period after your Date of
Termination, the Company will arrange to provide to you, at the Company’s
expense, life insurance coverage in the amount of two (2) times your base salary
in effect at your Date of Termination and, at the end of the two (2)-year
period, for the remainder of your life the Company will provide to you life
insurance coverage in the amount of your base salary in effect at your Date of
Termination provided that such coverage will be provided in accordance with the
requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions;

 

(v)                                 Each stock option that you have been granted
by the Company and that is not yet vested shall become immediately vested and
exercisable and shall continue to be exercisable for the lesser of (A) two
(2) years following your Date of Termination or (B) the time remaining until the
originally designated expiration date, unless a longer exercise period is
provided for in the applicable plan or award agreement;

 

(vi)                              Any contractual restrictions placed on shares
of restricted stock or other equity-based compensation awards that you have been
awarded pursuant to the Company’s 2002 Stock Compensation Plan, as amended, and
any similar or successor equity compensation plan adopted or maintained by the
Company, shall lapse as of your Date of Termination;

 

(vii)                           In the event that a Change of Control occurs and
payments are made under this Section 4(b), and a final determination is made by
legislation, regulation, ruling, or court decision directed to you or the
Company that the aggregate amount of any payments made to you under this
Agreement and any other agreement, plan, program, or policy of the Company in
connection with, on account of, or as a result of, such Change of Control (the
“Total Payments”) will be subject to an excise tax under the provisions of Code
Section 4999, or any successor section thereof (“Excise Tax”), the Total
Payments shall be reduced (beginning with those amounts that are exempt from
Code Section 409A and then from amounts that are subject to Code Section 409A,
beginning with the amounts scheduled to be paid furthest from the first date of
the Total Payments) so that the maximum amount of the Total Payments (after
reduction) shall be one dollar ($1.00) less than the amount that would cause the
Total Payments to be subject to the Excise Tax; provided, however, that the
Total Payments shall only be reduced to the extent that the after-tax value of
amounts received by you after application of the above reduction would exceed
the after-tax value of the Total Payments received without application of such
reduction.  For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment,
and excise taxes applicable to such amount.  In making any determination as to
whether the Total Payments would be subject to an Excise Tax, consideration
shall be given to whether any portion of the Total Payments could reasonably be
considered, based on the relevant facts and circumstances, to be reasonable
compensation for services rendered (whether before or after the consummation of
the applicable Change of Control).

 

(A)                               In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the Total
Payments, a change is formally determined to be required in the amount of taxes
paid by, or Total Payments made to, you, appropriate adjustments will be made
under this Agreement such that the net amount that is payable to you after
taking into account the provisions of Code Section 4999 will reflect the intent
of the parties as expressed in this Section 4(b)(vii).  You shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require payment of an Excise Tax or an additional Excise Tax
on the Total Payments (a “Claim”).  Such notification

 

--------------------------------------------------------------------------------


 

shall be given as soon as practicable but no later than ten (10) business days
after you are informed in writing of such Claim and shall apprise the Company of
the nature of such Claim and the date on which such Claim is requested to be
paid.  You shall not pay such Claim prior to the expiration of the thirty
(30)-calendar day period following the date on which you give such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such Claim is due).  If the Company notifies you in writing
prior to the expiration of such period that it desires to contest such Claim,
you shall: (1) give the Company any information reasonably requested by the
Company relating to such Claim, (2) take such action in connection with
contesting such Claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by the Company,
(3) cooperate with the Company in good faith in order to contest effectively
such Claim, and (4) permit the Company to participate in any proceedings
relating to such Claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold you
harmless, on an after-tax basis, for any Excise Tax, additional Excise Tax, or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses.  Without
limitation on the foregoing provisions of this paragraph, the Company, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such Claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the Claim in any permissible manner, and you
agree to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one (1) or more appellate
courts, as the Company shall determine, provided, however, that if the Company
directs you to pay such Claim and sue for a refund, the Company shall advance
the amount of such payment to you on an interest-free basis or, if such an
advance is not permissible under applicable law, pay the amount of such payment
to you as additional compensation, and shall indemnify and hold you harmless, on
an after-tax basis, from any Excise Tax, additional Excise Tax, or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or additional compensation; and further provided that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of you with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  The Company shall reimburse any fees
and expenses provided for under this Section 4(b)(vii) on or before the last day
of your taxable year following the taxable year in which the fee or expense was
incurred, and in accordance with the other requirements of Code Section 409A and
Treasury Regulation § 1.409A-3(i)(1)(v) (or any similar or successor
provisions).

 

(B)                               If, after your receipt of an amount advanced
or paid by the Company pursuant to the immediately preceding paragraph, you
become entitled to receive any refund with respect to such Claim, you shall
(subject to the Company’s compliance with the requirements of the immediately
preceding paragraph) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after your receipt of an amount advanced by the Company pursuant
to the immediately preceding paragraph, a determination is made that you shall
not be entitled to any refund with respect to such Claim and the Company does
not notify you in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30)

 

--------------------------------------------------------------------------------


 

calendar days after such determination, then such advance shall be forgiven and
shall not be required to be repaid.

 

(viii)                    To the full extent permitted by law, the Company shall
indemnify you (including the advancement of expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including attorneys’ fees,
incurred by you in connection with the defense of any lawsuit or other claim to
which you are made a party by reason of being or having been an officer,
director or employee of the Company or any of its subsidiaries.  In addition,
you will be covered by director and officer liability insurance to the maximum
extent that such insurance maintained by the Company from time to time covers
any officer or director (or former officer or director) of the Company.  Any
costs and expenses that are to be paid or reimbursed pursuant to the preceding
provisions of this Section 4(b)(viii) shall be reimbursed in accordance with the
requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions).

 

(ix)                              The Company will pay the expense of
outplacement services from a provider reasonably selected by you and acceptable
to the Company, up to a maximum of $35,000.  Such outplacement services must be
incurred by you no later than the first anniversary of your separation from
service.

 

(x)                                 To the extent that you prevail in any
contest or dispute with respect to any interpretation, enforcement or defense of
your rights under this Agreement by litigation or otherwise, the Company shall
pay to you or reimburse you for all legal fees and expenses incurred by you as a
result of such contest or dispute (including all such fees and expenses, if any,
incurred in contesting or disputing any separation from service or in seeking to
obtain or enforce any right or benefit provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Code Section 4999 to any payment or benefit provided hereunder,
as described in Section 4(b)(vii) above), provided that such fees and expenses
that are to be paid or reimbursed pursuant to the preceding provisions of this
Section 4(b)(x) shall be reimbursed in accordance with the requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions); and

 

(xi)                              Subject to Sections 4(e) and 4(f) and except
as otherwise provided in this Agreement, the payments provided in Sections
4(b)(i) and (ii) shall be made in a lump sum cash payment as soon as
administratively practicable (but in no event more than thirty (30) calendar
days) following your separation from service.  If the total amount of annual
bonus is not determinable on that date, the Company shall pay the amount of
bonus that is determinable and the remainder shall be paid in a lump sum cash
payment at the time such bonuses are paid generally and in all events no later
the two and one-half (2½) months following the end of the calendar year in which
the bonus is earned.

 

(c)                                  Notwithstanding any provision in this
Agreement to the contrary, if a Change of Control occurs and you separate from
service other than for Cause within six (6) months prior to the date on which
the Change of Control occurs and you assert in writing to the Board within
thirty (30) calendar days following the Change of Control that such separation
from service (i) was at the request of a third party who had taken steps
reasonably calculated to effect the Change of Control, (ii) otherwise arose in
connection with or anticipation of the Change of Control, or (iii) would not
have occurred if the Change of Control were not anticipated, then for all
purposes of this Agreement your separation from service shall be deemed to have
occurred following the Change of Control and any payments owed to you hereunder
as a result of such Change of Control shall be paid to you within sixty (60)
calendar days following the Change of Control, unless the Board determines in
good faith that your separation from service (i) was not at the request of a
third party who had taken steps reasonably calculated to effect the Change of
Control, (ii) did not otherwise

 

--------------------------------------------------------------------------------


 

arise in connection with or anticipation of the Change of Control, and
(iii) would have occurred if the Change of Control were not anticipated.

 

(d)                                 You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 4
be reduced by any compensation earned by you as the result of employment by
another employer after your Date of Termination, or otherwise, with the
exception of a reduction in your insurance benefits as provided in
Section 4(b)(iii), and as provided in Section 13.

 

(e)                                  If, at the time you become entitled to your
Accrued Benefits and your Severance Benefits under this Section 4, you are a
“specified employee” (as defined under Code Section 409A), then, notwithstanding
any provision in this Agreement to the contrary, the following provisions shall
apply.

 

(i)                                     None of your Accrued Benefits and
Severance Benefits considered deferred compensation under Code Section 409A and
not subject to an exception or exemption thereunder shall be paid to you until
the date that is six (6) months after your separation from service or, if
earlier, the date of your death (the “Six-Month Delay Rule”). Any such Accrued
Benefits and Severance Benefits that would otherwise have been paid to you
during this six-month period (the “Six-Month Delay”) shall instead be aggregated
and paid (without interest) to you no later than ten (10) calendar days
following the date that is six (6) months after your separation from service. 
Any Accrued Benefits and Severance Benefits to which you are entitled to be paid
under this Section 4 after the date that is six (6) months after your separation
from service shall be paid to you in accordance with the applicable terms of
Section 4.

 

(ii)                                  During the Six-Month Delay, the Company
will pay to you the applicable payments set forth in this Section 4, to the
extent any of the following exceptions to the Six-Month Delay Rule apply:

 

(A)                               the short-term deferral rule of Code
Section 409A and Treasury Regulation §1.409A-1(b)(4) (or any similar or
successor provisions) (including with the treatment of each payment as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii)) (or any similar or successor provisions),

 

(B)                               payments permitted under the separation pay
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or
any similar or successor provisions), and

 

(C)                               payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

 

provided that the amount paid under this Section 4(e)(ii) will count toward, and
will not be in addition to, the total payment amount required to be made to you
by the Company under this Section 4 on account of your separation from service
and any applicable Company benefit plan.

 

(f)                                   The Company shall deliver to you a form
general release and waiver of claims in favor of the Company that is acceptable
to the Company (the “Release”) as soon as administratively feasible following
your separation from service, but no later than thirty (30) calendar days
following such date.  Notwithstanding any provision in this Agreement to the
contrary, no payments pursuant to Section 4(a)(ii) or Section 4(b) shall be made
prior to the date that both (i) you have delivered an original, signed Release
to the Company and (ii) the revocability period (if any) has elapsed; provided,
however, that any payments that would otherwise have been made prior to such
date but

 

--------------------------------------------------------------------------------


 

for the fact that you had not yet delivered an original, signed Release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th)
calendar day following your separation from service.  If you do not deliver an
original, signed Release to the Company within ten (10) business days (or longer
if required by applicable law) after receipt of the same from the Company,
(i) your rights shall be limited to those made available to you under
Section 4(a) above (excluding Section 4(a)(ii)), and (ii) the Company shall have
no obligation to pay or provide to you any amount or benefits described in
Section 4(a)(ii) or Section 4(b), or any other monies on account of your
separation from service.  Notwithstanding any language in this Agreement to the
contrary, if the seventy-fourth (74th) calendar day following the date of your
termination occurs in a different calendar year than the calendar year of your
date of termination, then the payment of any Severance Benefits subject to Code
Section 409A shall be made no earlier than January 1 of the calendar year
following the year in which your date of termination occurred.

 

5.                                      Successors; Binding Agreements.

 

(a)                                 The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof employing you to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, for the avoidance of doubt, (i) if the Spinoff occurs and
your employment following the Spinoff is with Flowco, the Company shall assign
this Agreement to Flowco, with Flowco expressly assuming and agreeing to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform this Agreement if no such assignment and assumption had
taken place, but (ii) if the Spinoff occurs and your employment following the
Spinoff is with the Company, the Company will continue to be bound by this
Agreement and Flowco will not be required to assume and agree to perform this
Agreement.  Failure of the Company to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle you to compensation from the Company in the same amount and on
the same terms to which you would be entitled hereunder if you terminated your
employment for Good Reason following a Change of Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed your Date of Termination.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

6.                                      No Funding of Benefits.  Nothing herein
contained shall require or be deemed to require the Company to segregate,
earmark, or otherwise set aside any funds or other assets to provide for any
payments to be made hereunder.  Your rights under this Agreement shall be solely
those of a general creditor of the Company.  However, in the event of a Change
of Control, the Company may deposit cash or property, or both, equal in value to
all or a portion of the benefits anticipated to be payable hereunder into a
trust, the assets of which are to be distributed at such times as are otherwise
provided for in this Agreement and are subject to the rights of the general
creditors of the Company.  The Company also may deposit additional amounts to
cover any administrative fees and expenses associated with the trust.

 

7.                                      Withholding of Taxes.  The Company may
withhold from any amounts payable under this Agreement all federal, state, city,
or other taxes as legally shall be required.  The Company may, at its option
(a) require you to pay to the Company in cash such amount as may be required to
satisfy such withholding obligations or (b) make other satisfactory arrangements
with you to satisfy such withholding obligations.

 

--------------------------------------------------------------------------------


 

8.                                      Notice.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement.

 

9.                                      Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and such officer as may
be specifically designated by the Board.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware.  The Company and you agree that the jurisdiction and
venue for any disputes arising under, or any action brought to enforce, or
otherwise relating to, this Agreement shall be exclusively in the courts in the
State of North Carolina, Mecklenburg County, including the Federal Courts
located therein or responsible therefor (should Federal jurisdiction exist), and
the Company and you hereby submit and consent to said jurisdiction and venue.

 

10.                               Employment Rights.  This Agreement shall not
confer upon you any right to continue in the employ of the Company or its
subsidiaries and, except to the extent that benefits may become payable under
Section 4, above, shall not in any way affect the right of the Company or its
subsidiaries to dismiss or otherwise terminate your employment at any time and
for any reason with or without Cause.

 

11.                               No Vested Interest.  Neither you nor your
estate shall have any right, title or interest in any benefit under this
Agreement prior to the occurrence of all of the events specified herein as
necessary conditions to such right, title or interest.

 

12.                               Prior Agreements.  This Agreement contains the
understanding between the parties hereto with respect to severance benefits in
connection with a Change of Control of the Company and supersedes any prior such
agreement between the Company (or any predecessor of the Company) and you.  If
there is any discrepancy or conflict between this Agreement and any plan, policy
and program of the Company regarding any term or condition of severance benefits
in connection with a Change of Control of the Company, the language of this
Agreement shall govern.

 

13.                               Coordination with Other Arrangements. 
Payments and benefits under this Agreement shall be in lieu of any severance
payments or benefits provided to you under any other severance pay plan, policy
or arrangement of or with the Company.

 

14.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

15.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

16.                               Dispute Resolution.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) then in effect, in Charlotte, North Carolina in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  However, you shall be entitled to seek in court specific
performance of your right, pursuant to Section 3(f), above, to be paid until the
Date of Termination during the pendency of any dispute or controversy arising
under or in connection with this Agreement.  You acknowledge that by accepting
this arbitration provision you are waiving any right to a jury trial in the
event of a covered dispute.  The arbitrator may, but is not required to, order
that the prevailing party shall be entitled to recover from the losing party its
attorneys’ fees and costs incurred in any arbitration arising out of this
Agreement.  The arbitrator will have the right only to interpret and apply the
provisions of this Agreement and may not change any of its provisions.  The
arbitrator will permit reasonable pre-hearing discovery of facts, to the extent
necessary to establish a claim or a defense to a claim, subject to supervision
by the arbitrator.  The determination of the arbitrator will be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having jurisdiction thereof.  The arbitrator will give written notice to the
parties stating the arbitrator’s determination, and will furnish to each party a
signed copy of such

 

--------------------------------------------------------------------------------


 

determination.  Any arbitration or action pursuant to this Section 16 will be
governed by and construed in accordance with the substantive laws of the State
of Delaware and, where applicable, federal law, without giving effect to the
principles of conflict of laws of Delaware.  The Company will not be required to
seek or participate in arbitration regarding any actual or threatened breach of
any applicable non-compete, non-solicitation, confidentiality or similar
restrictive covenants applicable to you, but may pursue its remedies in a court
of competent jurisdiction.

 

17.                               Code Section 409A Compliance.  To the extent
any provision of this Agreement or action by the Company would subject you to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Company. It is intended that this Agreement will comply with Code Section 409A,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and this Agreement shall be
administered accordingly, and interpreted and construed on a basis consistent
with such intent. Each payment under Section 4 of this Agreement or any Company
benefit plan is intended to be treated as one of a series of separate payments
for purposes of Code Section 409A and Treasury Regulation
§1.409A-2(b)(2)(iii) (or any similar or successor provisions). This Agreement
may be amended to the extent necessary (including retroactively) by the Company
in order to preserve compliance with Code Section 409A. The preceding shall not
be construed as a guarantee of any particular tax effect for your compensation
and benefits.

 

18.                               Payments to Estate.  The executor of your
estate shall be entitled to receive all amounts owing to you at the time of
death under this Agreement in full settlement and satisfaction of all claims and
demands on your behalf.  Such payments shall be in addition to any other death
benefits of the Company and in full settlement and satisfaction of all severance
benefit payments provided for in this Agreement.  In the event of your death or
a judicial determination of your incompetence, reference in this Agreement to
“you” will be deemed to refer, where appropriate, to your estate or other legal
representative.

 

--------------------------------------------------------------------------------


 

If this letter properly sets forth our agreement on the subject matter hereof,
kindly date, sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

 

EXECUTIVE ACCEPTANCE

 

SPX CORPORATION

 

 

 

 

 

By:

 

[Name]

 

 

Christopher J. Kearney

 

 

 

 

 

 

Its: Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------
